Complaint under the Code of Procedure, seeking as relief the repeal of letters patent dated in 1737, under the great seal of the province of New York, for 25,400 acres of land in what was then Albany county, south of the Mohawk and west of the Schoharie river; on the ground that the patent was obtained by fraud and false suggestions, discovered since the issuing of the patent.
The defendant in his answer set up the statute of limitations, alleging forty years’ exclusive possession of the lands in question by himself and his father (under whose will he claimed), adversely to the plaintiffs and all other persons. The plaintiffs demurred.
Judgment was rendered by the Supreme Court in favor of the defendant with costs, and an extra allowance was made in his favor, under sec. 308 of the Code.
The judgment of the Supreme Court was affirmed; the Court of Appeals holding, that the statute of 1788, ch. 43, re-enacted in the revision of 1801, ch. 189, was applicable to this action, and that the facts set forth in the answer constituted a bar under that statute.
That the defendant was entitled to costs, and it was a case where an extra allowance might be made, on sufficient facts shown.
That the questions as to the propriety of making the allowance, and the amount, were not subject to review in this court; for the reasons: 1st, that they were matters of discretion ; and 2d, that the papers on which the allowance was made formed no part of the record, and did not come before this court.
(S. C., 10 Barb. 120; 11 id. 337; 9 N. Y. 349.)